 



Exhibit 10.4

RETIREMENT AND CONSULTING AGREEMENT

     This Retirement and Consulting Agreement (“Agreement”) is entered into by
and between Bernard J. Kennedy, an individual residing at 33 Ruskin Road,
Amherst, New York, 14226, (hereinafter “Kennedy”) and National Fuel Gas Company
(“National Fuel”), a New Jersey corporation, on September 5, 2001. For purposes
of this Agreement, as appropriate, the term “National Fuel” refers,
collectively, to National Fuel Gas Company and its subsidiaries and other
affiliates.

RECITALS

     WHEREAS, Kennedy is employed by National Fuel pursuant to an employment
agreement dated September 17, 1981, as amended, and currently extended to
September 1, 2002 (the “Employment Agreement”), which affords him the minimum
base salary hereinafter set forth, and (during as well as after the term
thereof) participation in all National Fuel benefits, plans and programs
(including improvements therein) on at least a par with other executive officers
of National Fuel;

     WHEREAS, Kennedy has agreed to waive his rights to any automatic extension
of the term of the Employment Agreement and to certain payments and benefits to
which he otherwise would be entitled under the Employment Agreement during the
usual automatic extension thereof and following termination of employment;

     WHEREAS, National Fuel wishes to secure for itself the availability of
Kennedy so that it might benefit from Kennedy’s experience, knowledge, talents,
reputation and prominence in the energy industry, and desires that Kennedy
continue to advise National Fuel on issues relating to expansions, mergers,
acquisitions, dispositions and other important matters;

     WHEREAS, Kennedy has agreed to cooperate with National Fuel in connection
with National Fuel’s request on the timing of payments under the Executive
Retirement Plan, and, in connection therewith, Kennedy has agreed to certain
adjustments in Pension Benefit Guarantee Corporation rates, and to certain other
assumptions and interest rates;

     WHEREAS, Kennedy’s employment at the request of National Fuel with National
Fuel after age 65 has reduced the value of benefits he accrued through that date
under National Fuel’s pension plans;

     WHEREAS, in lieu of seeking other opportunities, Kennedy has agree to
remain available and to continue to provide services to National Fuel, to serve
as a “bridge” in the event his successor should become incapacitated, and not to
compete with National Fuel after the termination of his employment;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Kennedy recognizes that National Fuel’s business and goodwill are
dependent upon National Fuel’s trade secrets and confidential and proprietary
information and that National Fuel will sustain great loss and damage if Kennedy
discloses, utilizes or causes to be disclosed or utilized National Fuel’s trade
secrets and/or confidential and proprietary information to third parties or for
Kennedy’s own benefit, and Kennedy has agreed that he will not disclose, utilize
or cause to be disclosed or utilized any such trade secrets and/or confidential
and proprietary information;

     WHEREAS, Kennedy is not otherwise entitled to the total sums being paid
under this Agreement, except as provided herein;

     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants
and conditions described above and set forth below, the parties to this
Agreement agree as follows:

     1.   Effective Date of Agreement. This Agreement shall become effective as
of the date first above written.

     2.   Employment.



(a)   Kennedy shall, and Kennedy agrees to, relinquish his current position of
chief executive officer of National Fuel effective October 1, 2001; provided,
however, National Fuel requests that Kennedy commit to continue to serve on the
Board of Directors of National Fuel (the “Board”) after October 1, 2001. Kennedy
agrees to resign as a member of the Board following the first annual meeting of
stockholders following his 72nd birthday consistent with the director tenure
policy to be proposed by Kennedy to the Board at its scheduled September 13,
2001 meeting.   (b)   Kennedy shall remain an employee of National Fuel and
Chairman of the Board through January 2, 2002 at which time Kennedy will
terminate his employment with National Fuel and relinquish his position as
Chairman of the Board.   (c)   Kennedy shall (i) receive his regular monthly
base salary of $70,679.16, payable by National Fuel and its affiliated
corporations in accordance with their customary practices through January 2,
2002; (ii) remain a participant in National Fuel’s Annual At Risk Compensation
Incentive Program (the “AARCIP”) through September 30, 2001, and be paid, in a
manner consistent with past practice, during calendar 2001 and as soon as
practicable following the award thereof, a bonus for fiscal 2001 as shall be
determined by the Board’s Compensation Committee; and (iii) for the months of
October, November and December 2001 be paid (in lieu of all other bonuses
otherwise available to him under the Employment Agreement or otherwise) a
monthly bonus of $149,320.84.   (d)   Upon termination of Kennedy’s employment
on January 2, 2002, Kennedy shall, in addition to the payments and benefits
provided herein (including, but not by way of limitation, the benefits provided
pursuant to section 4(c)), be

2



--------------------------------------------------------------------------------



 



    eligible for and entitled to (i) retiree medical benefit coverage, subject
to the terms and conditions of the respective benefit plan(s) and/or program(s);
(ii) life insurance benefits pursuant to, and as limited by, the Amended and
Restated Split Dollar Insurance Agreement dated August 28, 1991, as last amended
effective as of June 15, 2000 (“Life Insurance Agreement”); (iii) retirement
benefits pursuant to the National Fuel Gas Company Retirement Plan; (iv) annuity
payments pursuant to National Fuel Gas Company Deferred Compensation Plan (the
“DCP”) Cycles I, II-A, III and III-A; (v) a Distribution of Savings Account
pursuant to DCP Cycle V; (vi) “Tophat” benefits pursuant to the National Fuel
Gas Company Top Hat Plan; and (vii) unexercised stock options and SARs granted
under the National Fuel Gas Company 1997 Award and Option Plan and the
predecessors thereof.



(e)   Except insofar as is necessary to accommodate the express provision of
Section 2(a), 2(b) and 2(c) of this Agreement, the Employment Agreement shall
remain in full force and effect through January 2, 2002, at which time it shall
terminate, provided however such termination shall not limit or impact Kennedy’s
receipt of the benefits and entitlements identified in clauses (i) through
(vii) of Section 2(d) of this Agreement which benefits for purposes of Section 4
of the Pension Settlement Agreement shall be deemed to be “payable to Kennedy
pursuant to the terms of” this Agreement.

     3.   Consulting Services.



(a)   From January 2, 2002 until June 30, 2004 (the “Consulting Period”),
Kennedy shall, subject to the terms and conditions hereof, make himself
available to render consultation services as requested by the Chief Executive
Officer of National Fuel, for which he shall receive a non-refundable monthly
retainer of $20,833.33 payable on or before January 2, 2002, and on the 1st day
of each succeeding month during the Consulting Period. The retainer specified in
this section 3(a) shall entitle National Fuel to Kennedy’s consultation services
for up to 48 days during any 16 month period in the Consulting Period. In the
event Kennedy performs consulting services for National Fuel for more than
48 days during any 16 month period in the Consulting Period or for more than
4 days during any calendar month during such period, National Fuel shall, upon
receipt of an appropriate invoice, compensate Kennedy for such additional days
at the rate of $3,500 per day. For purposes of this section 3(a), a “day” of
consulting services shall mean any calendar day or part thereof during which
Kennedy renders consulting services (including any days during which Kennedy is
required to travel on consultation related business).   (b)   As needed during
the Consulting Period at the request of the chief executive officer of National
Fuel from time to time (and subject to the limitations provided in section 3(a)
above), Kennedy shall advise and assist National Fuel concerning mergers and
acquisitions, regulatory matters, marketing and customer relations, business
strategy and such other matters as may arise that

3



--------------------------------------------------------------------------------



 



    the Chief Executive Officer of National Fuel determines, from time to time,
require Kennedy’s experience and knowledge. In addition, Kennedy shall represent
National Fuel with trade or business associations as selected by the chief
executive officer of National Fuel from time to time. Service for or in
connection with AEGIS, shall not be considered consultation service for National
Fuel for purposes of this Agreement.



(c)   During the Consulting Period, Kennedy shall be an independent contractor
and, as such, shall control the detail, manner and means of providing consulting
services pursuant to this Agreement. Accordingly, Kennedy shall not be required
to work any particular schedule, but shall use his best efforts to meet National
Fuel’s deadlines. Further, Kennedy shall not, within reason, be required to work
at any particular location; however, during the Consulting Period, National Fuel
shall provide reasonable and sufficient executive office space and executive
secretarial assistance, telephone, fax service, computer, other customary office
equipment and support, together with a garage space and related support when
Kennedy’s presence is required at National Fuel offices. Subject to the approval
of the chief executive officer of National Fuel or his or her designee, and upon
receipt of proper documentation, National Fuel shall reimburse Kennedy for any
reasonable expenses incurred in connection with the performance of consulting
services under this Agreement. Kennedy shall be entitled to utilize first class
commercial air travel, the company plane or jet service, or comparable facility.



(d)   During the Consulting Period, National Fuel shall provide such other
support and facilities as the chief executive officer of National Fuel shall
decide facilitates Kennedy’s business and industry related exposure and contacts
that Kennedy has cultivated, and will cultivate, for National Fuel.



(e)   In view of the success the Company has enjoyed under his leadership and
the record performance it has achieved in recent years, Kennedy shall, if
requested by the Board during the three years following his retirement, serve on
any committee of the Board established to review any transaction which, if
consummated, would constitute a “Change in Control” under the National Fuel Gas
Company 1997 Award and Option Plan. Such service shall not reduce, or be
considered a part of, the consultation obligation of Section 3(a) or entitle
Kennedy to any compensation pursuant to Section 3(a). Upon the occurrence of any
such “Change in Control” transaction prior to January 1, 2005 (or thereafter, if
the transaction was publicly announced prior to January 1, 2005), in recognition
of the success of Kennedy’s efforts in bringing the Company to its current
position and taking into account the additional value shareholders receive
through consummation of such “Change in Control” transaction, the Compensation
Committee shall consider and recommend to the Board, and the Board shall make,
an award of National Fuel common

4



--------------------------------------------------------------------------------



 



    stock to Kennedy in such amount(s), as the Compensation Committee and the
Board, respectively, shall equitably determine in the exercise of their
discretion.



4.   Retirement. In addition to the compensation and benefits provided pursuant
to sections 2 and 3 of this Agreement and the compensation and benefits to which
Kennedy is entitled under the terms of National Fuel’s compensation and benefit
plans and policies for directors, Kennedy shall be entitled to the following
compensation and benefits, except as otherwise provided in Section 4(d), upon
termination of his employment by National Fuel:



(a)   Kennedy shall receive such support and benefits provided to a retired
chief executive officer and chairman of the Board, commensurate with National
Fuel’s past practice; as outlined to Kennedy in a letter of even date herewith
from the Chairman of the Board’s Compensation Committee (the “Letter”) and any
other support or benefits as may be approved by National Fuel’s chief executive
officer;



(b)   All of Kennedy’s stock options and SARs, whether granted before or after
the effective date of this Agreement, shall remain exercisable for their
remaining terms (disregarding, for purposes of determining the terms of such
options and SARs, the termination of Kennedy’s employment);



(c)   To the extent not provided under the Company’s retiree welfare benefits
plans and programs (pursuant to Section 2(d) herein), for the rest of Kennedy’s
life, he and, as applicable, his spouse and his daughter Maureen shall be
entitled to all medical, health care and dental benefits under National Fuel’s
medical, health care and dental plans and/or programs as if Kennedy were still
employed, at the same level of benefits and at the same net dollar cost to
Kennedy as is available to all of National Fuel’s senior executives generally
or, if greater, at the same level of benefits and at the same dollar cost to
Kennedy as Kennedy was receiving or was eligible to receive prior to his
retirement on January 2, 2002; provided, however, that if National Fuel cannot
provide such benefits under its existing plan(s) and/or program(s) because of
limitations under applicable law, National Fuel shall provide equivalent
benefits on an individual basis; provided, further, that following Kennedy’s
death, Kennedy’s spouse and his daughter Maureen shall (at their expense, to the
extent not paid for by National Fuel pursuant to National Fuel’s retiree welfare
benefit plan(s) or program(s) pursuant to Section 2(d) of this Agreement) remain
eligible to participate for their lives in the medical and dental benefit
plan(s) and/or program(s) that Kennedy and/or his spouse and his daughter
Maureen were participating in prior to Kennedy’s death; and



(d)   As consideration for past services, Kennedy’s agreement to waive the
compensation and other benefits he would otherwise be entitled to receive

5



--------------------------------------------------------------------------------



 



    under his Employment Agreement through the remaining term thereof and
Kennedy’s agreement to be bound by the non-competition covenants contained in
section 8 hereof, the following:



(i)   An award effective October 1, 2001 of (or awards aggregating) 50,000
shares of stock (such number being adjusted to reflect a stock split, stock
dividend or consolidation after the date of this Agreement, but prior to
October 1, 2001).   (ii)   The payments set forth in the Pension Settlement
Agreement by and between National Fuel and Kennedy to be executed
contemporaneously with this Agreement (the “Pension Settlement Agreement”).



5.   Death or Disability. In the event of Kennedy’s death or total disability
prior to termination during the term of employment described in Section 2(b),
National Fuel’s obligation to pay base salary and any unearned bonuses as
described in section 2(c) shall end with its prorated payment thereof for the
pay period during which such death or disability occurs. In the event of
Kennedy’s death or total disability during the Consulting Period, National
Fuel’s obligation to pay the monthly retainer described in section 3(a) shall
end with its payment thereof for the month during which such death or disability
occurs.   6.   Non-Disclosure Agreement.



(a)   As part of the consideration for the compensation provided in this
Agreement and for the other covenants made by National Fuel in this Agreement,
Kennedy shall hold in a fiduciary capacity, for the benefit of National Fuel,
all of National Fuel’s trade secrets and confidential and proprietary
information. Kennedy shall not, without the prior written consent of National
Fuel, at any time following the termination of Kennedy’s employment with
National Fuel, utilize, communicate or divulge to anyone other than National
Fuel or those designated by it any of National Fuel’s trade secrets or
confidential and proprietary information. Kennedy shall provide National Fuel
with prompt notice of any subsequent employment, including, but not limited to,
the name and address of any subsequent employer and the title and duties of
Kennedy’s position therewith so that National Fuel can take whatever steps it
deems appropriate in order to protect its interests under this Agreement.
Kennedy understands that, under appropriate circumstances, National Fuel can sue
Kennedy and/or any of Kennedy’s future employers for tortious interference with
National Fuel’s contracts, interference with National Fuel’s prospective
business relations, and/or misappropriation of National Fuel’s trade secrets or
confidential and proprietary information. Except with respect to the monthly
retainer described in section 3(a), in no event shall an asserted violation of
the provisions of this section 6 constitute

6



--------------------------------------------------------------------------------



 



    a basis for deferring or withholding any amounts otherwise payable or
provided to Kennedy under this Agreement or the Pension Settlement Agreement.



(b)   The prohibition against Kennedy’s use of National Fuel’s trade secrets and
confidential and proprietary information, other than for the benefit of National
Fuel, includes, but is not limited to, (i) the exploitation of any products or
services that embody or are derived from National Fuel’s trade secrets or
confidential and proprietary information, and (ii) the exercise of judgment or
the performance of analysis based upon knowledge of National Fuel’s trade
secrets and confidential and proprietary information. Kennedy represents,
warrants and agrees that he has no proprietary or ownership rights or title to
any of National Fuel’s trade secrets or confidential and proprietary information
and no legal right to use, disclose, disseminate, or publish any of National
Fuel’s trade secrets or confidential and proprietary information in any
locality.



7.   Definition of Confidential Material. National Fuel’s “trade secrets” and
“confidential and proprietary information” include, but are not limited to, any
and all memoranda, software, data bases, computer programs, interface systems,
pricing and client information, and records pertaining to National Fuel’s
methods or practices of doing business and marketing its services and products,
whether or not developed or prepared by Kennedy during the term of his
employment with National Fuel or in connection with his providing consulting
service to National Fuel. National Fuel’s trade secrets and confidential and
proprietary information also include “writing” or “writings,” which shall mean
and include all works, expressed in words, numbers or other verbal or numerical
symbols, regardless of the physical manner in which they are embodied,
including, but not limited to, books, articles, manuscripts, memoranda, computer
programs, computer software systems, maps, charts, diagrams, technical drawings,
manuals, video and audio tape recordings, and photographs, whether or not
developed or prepared by Kennedy during the term of his employment with National
Fuel or in connection with his providing consulting services to National Fuel.
National Fuel’s trade secrets and confidential and proprietary information shall
include any information or material not generally known to the public (other
than by act of Kennedy or his representatives in breach of this Agreement) which
gives the holder thereof an opportunity to obtain an advantage over competitors
without knowledge of such information, as well as any information received from
third parties under confidential conditions and information subject to National
Fuel’s attorney-client or work-product privilege, the use or disclosure of which
might reasonably be construed to be contrary to National Fuel’s interests.   8.
  Non-Compete Covenants.



(a)   In order to protect and safeguard National Fuel’s trade secrets and
confidential and proprietary information, and also National Fuel’s goodwill

7



--------------------------------------------------------------------------------



 



    with its customers, during the period beginning on the date of this
Agreement and ending January 2, 2005, Kennedy will not, within any state in
which National Fuel does business at any time during such period, directly or
indirectly and without the prior written consent of National Fuel engage in or
be interested in (as owner, partner, shareholder, employee, director, agent,
consultant or otherwise), any business that is a competitor of National Fuel, as
hereafter defined, or any business that is such a customer. For purposes of this
Agreement, a “competitor” of National Fuel is any entity including, without
limitation, a corporation, sole proprietorship, partnership, joint venture,
syndicate, trust or any other form of organization or parent, subsidiary or
division of any of the foregoing, which, during such period or the immediately
preceding fiscal year of such entity, was engaged in (i) the exploration for or
production, transportation, purchase, brokering, marketing, distribution or
trading of natural gas or other energy products or services or (ii) the timber
business.



(b)   Anything contained herein to the contrary notwithstanding, nothing in
section 8(a) shall be interpreted to prohibit (i) Kennedy’s present or future
investments in the securities of competing companies listed on a national
securities exchange or traded on the over-the-counter market to the extent such
investments do not exceed 5% of the total outstanding shares of such company,
(ii) Kennedy’s employment with a competitor of National Fuel provided such
employment is limited to areas unrelated to the exploration for or production,
transportation, purchase, brokering, marketing, distribution or trading of
natural gas or other energy products or services or the timber business,
(iii) continuation of business and professional relationships with the entities
identified on Exhibit A to the Employment Agreement, or (iv) Kennedy’s
engagement in or interest in any business after obtaining the prior written
consent of National Fuel.   (c)   For the period beginning on the date hereof
and ending on January 2, 2004 (the second anniversary of Kennedy’s retirement on
January 2, 2002), Kennedy shall not induce or otherwise entice any employee of
National Fuel to leave National Fuel, nor shall Kennedy attempt to hire any of
National Fuel’s employees.   (d)   The foregoing restrictions contain reasonable
limitations as to the time, geographic area, and scope of activity to be
restrained and these restrictions do not impose any greater restraint than is
necessary to protect the goodwill and other legitimate business interests of
National Fuel. If and to the extent a court of competent jurisdiction finds one
or more restriction contained in this section 8 to be unreasonable in terms of
geographic scope, time limitation, or otherwise, the restriction(s) found to be
unreasonable shall be deemed modified to the extent necessary so that the
provisions of this section 8 are enforceable to the greatest extent possible.

8



--------------------------------------------------------------------------------



 



9.   Obligations, Enforcement. Except as otherwise provided in section 6 of this
Agreement, National Fuel’s obligation to make the payments provided for in this
Agreement or the Pension Settlement Agreement shall not be affected by any
set-off, counter-claim, recoupment, defense or other claim, right or action
National Fuel may have against Kennedy or others. In no event shall Kennedy be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to him under any of the provisions of this Agreement.
National Fuel shall pay, or on an ongoing basis promptly reimburse Kennedy, for
all legal fees and expenses reasonably incurred by Kennedy in connection with
Kennedy’s enforcement of his rights under this Agreement.   10.   Binding
Consideration. Kennedy understands, represents, warrants and agrees that
National Fuel has no contractual obligation or legal duty to pay Kennedy
severance compensation or wages in lieu of notice of termination.   11.  
Binding Agreement. This Agreement is and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors (including any and
all successors of National Fuel or to all or substantially all of its assets,
whether by way of merger, acquisition, consolidation, share exchange or other
business combination), heirs, executors, administrators and assigns. Kennedy
represents, warrants and agrees that he has read, understands and intends to be
bound by this Agreement and its recitals, terms, conditions and representations.
  12.   Miscellaneous.



(a)   This Agreement, the Pension Settlement Agreement and the Letter (the
“Documents”) contain and state the entire agreement of the parties hereto with
respect to the subject matters of the Documents and, except as otherwise
expressly provided in the Documents, supersede and cancel all prior written and
oral agreements and understandings with respect to the subject matter of the
Documents; provided, however, that notwithstanding the foregoing, this Agreement
shall have no effect upon (i) the Employment Agreement, prior to its termination
on January 2, 2002 except as insofar as is necessary to accommodate the express
provision of Sections 2(a), 2(b) and 2(c) of this Agreement, and (ii) Kennedy’s
rights under the Life Insurance Agreement. Except for awards or payouts to be
made prior to Kennedy’s termination of employment as provided herein, no
payments shall be made after January 31, 2002, hereunder unless and until the
release required in Section 8 of the Pension Settlement Agreement is received by
National Fuel and may not be revoked by Kennedy.



(b)   The term “affiliate” as used in this Agreement with respect to a party,
means any individual or entity that owns or controls, is owned or controlled by,
or is under common ownership or control with, such party.

9



--------------------------------------------------------------------------------



 



(c)   All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:       If
to Kennedy:
Bernard J. Kennedy
33 Ruskin Road
Amherst, New York 14226
      If to National Fuel:
National Fuel Gas Company
10 Lafayette Square
Buffalo, New York 14203
Attention: Corporate Secretary
      or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee   (d)   This Agreement shall be governed
by the laws of the State of New York and may be amended or modified only by
written agreement signed by both parties.   (e)   Notwithstanding any other
provision of this Agreement, National Fuel may withhold from amounts payable
under this Agreement all federal, state, local and foreign taxes that are
required to be withheld by applicable laws or regulations; provided, however,
without prior approval of Kennedy, shall not withhold more than the minimum
amount National Fuel reasonably determines is required to be withheld under such
laws or regulations.   (f)   The obligations of Kennedy hereunder are personal
and cannot be assigned.   (g)   If any term or other provision of this Agreement
shall be declared to be invalid, illegal, or incapable of being enforced by any
rule of law or public policy, all other terms, provisions and conditions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party to this Agreement. Upon
any binding determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties to this Agreement as closely as possible in an acceptable
and legally enforceable manner, to the end that the transactions contemplated
hereby may be effected to the full extent possible.

10



--------------------------------------------------------------------------------



 



(h)   The headings in this Agreement are not part of the provisions hereof and
shall have no force or effect.   (i)   Except as otherwise provided herein, this
Agreement shall terminate upon satisfaction of each party’s obligations
hereunder.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

         
BERNARD J. KENNEDY
  NATIONAL FUEL GAS COMPANY
 
       
/s/ Bernard J. Kennedy

--------------------------------------------------------------------------------

  By:   /s/ G. L. Mazanec

--------------------------------------------------------------------------------

 
           

--------------------------------------------------------------------------------

 

  Its:   Chairman of the Compensation Committee of the Board of Directors

11



--------------------------------------------------------------------------------



 



The following page is the letter referenced in Section 4(a) of the
Retirement and Consulting Agreement, dated September 5, 2001,
between National Fuel Gas Company and Bernard J. Kennedy





--------------------------------------------------------------------------------



 



GEORGE L. MAZANEC
302 Fall River Court
Houston, TX 77024
713-627-4623

Bernard J. Kennedy
National Fuel Gas Company
10 LaFayette Square
Buffalo, NY 14203

Dear Bernie:

     In connection with your proposed retirement, you have asked for National
Fuel Gas Company’s (“National Fuel”) current policy and past practice regarding
provision of support and benefits to a retired CEO and Chairman of the Board.

     For a period of five years beginning on the date of your termination of
employment with National Fuel, and such additional period as determined in the
sole discretion of National Fuel’s CEO, that support and benefits include the
following:



1.   Exclusive use of an executive office in National Fuel’s headquarters office
building, or such other location as the parties may mutually agree upon,
including an executive secretary, telephone, fax service, computer, and other
customary office equipment and support, together with a garage space and related
support.   2.   Continued provision of tax consultation, planning and
preparation assistance, paid for by National Fuel under the same terms and
conditions as received prior to retirement.   3.   Reimbursement for
relocation-related expenses and other relocation benefits pursuant to National
Fuel’s relocation policy for executive officers.

     In addition, since it is proposed that you will provide consulting services
following retirement, National Fuel will continue to provide during the
consulting period payment for business club dues and related expenses at certain
clubs to which the executive was a member prior to retirement and with respect
to which the executive’s continued membership in, and attendance at functions
of, such clubs would be a continuing benefit to National Fuel.

     

  Very truly yours,

 
   

  /s/ George L. Mazanec

  George L. Mazanec

  Chairman of the Compensation Committee
of the Board of Directors of National Fuel Gas Company

  Dated: September 5, 2001

13